
	
		I
		112th CONGRESS
		1st Session
		H. R. 2707
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To establish trade negotiating objectives of the United
		  States with respect to the application of sanitary and phytosanitary measures
		  to agricultural products to facilitate trade in agriculture, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Trade Facilitation
			 Act.
		2.Congressional
			 findingsCongress finds the
			 following:
			(1)Pursuant to article I, section 8, clause 3
			 of the Constitution of the United States, Congress has the authority to
			 establish negotiating objectives for the United States for agreements related
			 to agricultural trade.
			(2)From 2008 to 2010,
			 the value of United States agricultural exports averaged nearly $107 billion
			 annually. Compared to 1998 to 2000, when the total value of agricultural
			 exports averaged $51,000,000,000 annually, United States agricultural exports
			 have more than doubled in past ten years.
			(3)The Department of
			 Agriculture’s Economic Research Service reports that each $1,000,000,000 in
			 United States agricultural exports supports approximately 8,400 jobs. The
			 Economic Research Service further reports that United States agricultural
			 exports supported nearly 830,000 full-time American jobs both on and off-farm
			 in 2009.
			(4)Even as the importance of agricultural
			 exports to the United States economy grows, there are continued reports that
			 non science-based sanitary and phytosanitary measures are restricting trade,
			 acting as non-tariff barriers to trade. The elimination and reduction of
			 unwarranted sanitary and phytosanitary barriers to trade will increase United
			 States agricultural exports and jobs.
			(5)Sanitary and phytosanitary measures are
			 those designed to protect human, animal or plant life or health from
			 risks arising from additives, contaminants, pests, toxins, diseases, or
			 disease-carrying and causing organisms in foods, beverages, feedstuffs,
			 animals, or plants. Sanitary and phytosanitary measures can take such forms as
			 specific product or processing standards, requirements for products to be
			 produced in disease-free areas, quarantine regulations, certification or
			 inspection procedures, sampling and testing requirements, health-related
			 labeling measures, maximum permissible pesticide residue levels, and
			 prohibitions on certain food additives.
			(6)There are currently 37 active disputes
			 involving sanitary and phytosanitary measures being argued within the World
			 Trade Organization (WTO) between Member countries. These cases have been
			 invoked under the WTO Agreement on the Application of Sanitary and
			 Phytosanitary Measures.
			(7)While the Agreement on the Application of
			 Sanitary and Phytosanitary Measures, to which all WTO Member countries are
			 parties, explicitly recognizes the rights of each country to take their own
			 measures, they must be science-based and applied only to the extent necessary
			 to protect human, animal or plant health, and cannot be arbitrary or used to
			 unjustifiably discriminate domestically or between trading partners. Member
			 countries are also encouraged to observe established and recognized
			 international standards. Improper use of measures can create substantial, if
			 not complete, barriers to United States exports when they are disguised
			 barriers to trade, are not supported by science, or are otherwise
			 unwarranted.
			(8)In 2010, a United States interagency group
			 led by the Department of Agriculture’s Foreign Agricultural Service, reviewed
			 more than 1,000 notifications from 50 countries as required under the Agreement
			 on the Application of Sanitary and Phytosanitary Measures. The United States
			 Government commented on 173 proposed or in-force sanitary and phytosanitary
			 measures. Nearly one-half of the comments were measures regarding processed
			 products, one-third addressed requirements for live animals and fish (and their
			 products, including dairy products); and almost one-quarter were for measures
			 that introduced new standards or entry requirements for plants, bulk
			 commodities (including those made with biotechnology), and horticultural
			 products.
			(9)Each year, the United States Trade
			 Representative reports that non science-based sanitary and phytosanitary trade
			 barriers continue to threaten, constrain, or block United States agricultural
			 exports.
			(10)A Department of
			 Agriculture study of the impact of foreign technical trade barriers on United
			 States agricultural exports reported the presence of questionable
			 technical barriers in more than 60 countries affecting trade in more
			 than 300 agricultural products, valued at an estimated $5 billion of United
			 States agricultural, forestry, and fishery exports using 1996 data, accounting
			 for about 7 percent of total agricultural exports during that year. Although
			 more recent formal estimates of United States agricultural trade effects are
			 not available, the United States Trade Representative continues to assert:
			 [Sanitary and phytosanitary] trade barriers prevent U.S. producers from
			 shipping hundreds of millions of dollars worth of goods, hurting farms and
			 small businesses.
			(11)The improper use of sanitary and
			 phytosanitary trade barriers to trade can be reduced through achieving and
			 implementing agreements that provide for enhanced harmonization, transparency,
			 equivalency, improved regulatory practices, and more efficient and effective
			 dispute settlement. The elimination and reduction in use of such barriers to
			 trade will strengthen the international trading system by providing certainty,
			 predictability, and fair treatment.
			(12)The Agreement on the Application of
			 Sanitary and Phytosanitary Measures has proven valuable to United States
			 exporters, but experience has exposed certain inadequacies in its rules.
			(13)Accordingly, as the United States prepares
			 for future trade agreements, the Administration must prioritize further
			 strengthening of rules on sanitary and phytosanitary measures.
			3.Trade negotiating
			 objectives of the United States with respect to the application of sanitary and
			 phytosanitary measures to agricultural products
			(a)Overall trade
			 negotiating objectivesThe
			 overall trade negotiating objective of the United States with respect to the
			 application of sanitary and phytosanitary measures to agricultural products for
			 trade agreements between the United States and foreign countries is to secure
			 more open, equitable, and reciprocal market access by strengthening the rules
			 governing the application of sanitary and phytosanitary measures to
			 agricultural products.
			(b)Principal trade
			 negotiating objectivesThe
			 principal trade negotiating objectives of the United States with respect to the
			 application of sanitary and phytosanitary measures to agricultural products are
			 the following:
				(1)To strengthen the requirement that the
			 application of measures is based on scientific evidence by requiring parties to
			 the agreement to make available their risk assessments and provide a
			 science-based justification for regulations, in particular in cases in which
			 measures are more restrictive than international standards.
				(2)To encourage parties to the agreement to
			 participate actively in the development of international standards relating to
			 the application of measures and to apply those standards whenever it is
			 appropriate to do so and to require parties to provide a scientific
			 justification whenever they apply a standard that deviates from an established
			 international standard.
				(3)To improve
			 regulatory coherence and increase the use of systems-based approaches, to
			 require parties to the agreement to evaluate on a timely basis the health and
			 safety protection systems of other parties and to allow imports of products if
			 the system of the exporting party meets or exceeds the end-product standards of
			 the importing party.
				(4)To require greater
			 transparency in the development and implementation of the measures, to require
			 parties to the agreement to publish proposed measures, including a scientific
			 justification, to provide an opportunity for interested parties to comment on
			 the proposal, and to take into account reasonable concerns, and to require
			 parties to provide significant advance notice before implementing new,
			 non-emergency measures in order to provide ample time for any necessary
			 adjustments by industry in order to come into compliance.
				(5)To require parties
			 to the agreement to carry out risk analysis in a timely manner consistent with
			 the guidelines developed by relevant international organizations, to ensure
			 that risk assessments are based on the most relevant scientific data, to
			 require parties to consider the full range of risk management options and to
			 ensure that the measures are no more trade-restrictive than necessary to meet
			 the intended purpose, and to require effective risk communication.
				(6)To improve rules
			 governing the testing of imported products, to require importing parties to use
			 validated test methods and to provide importers with the right to a
			 confirmatory test, and to provide the right of appeal.
				(7)To promote the harmonization of export
			 certification requirements and to require that parties to the agreement limit
			 information requirements on export documents to that which is necessary to
			 determine whether a product meets sanitary and phytosanitary standards.
				(8)To ensure that new
			 sanitary and phytosanitary trade obligations are fully enforceable through an a
			 more efficient and effective dispute settlement process.
				4.Effective
			 date
			(a)In
			 generalExcept as provided in
			 subsection (b), this Act takes effect on the date of the enactment of this Act
			 and applies with respect to negotiations entered into before, on, or after such
			 date of enactment for any trade agreement relating to the application of
			 sanitary and phytosanitary measures to agricultural products.
			(b)ExceptionThis
			 Act does not apply with respect to negotiations for any of the
			 following:
				(1)The United
			 States–Colombia Trade Promotion Agreement.
				(2)The United
			 States–Korea Free Trade Agreement.
				(3)The United
			 States–Panama Trade Promotion Agreement.
				(4)The Doha Development Round of the World
			 Trade Organization.
				
